OR PETITIOR FOR RE-HEARIRG.
Hoyt, J.
— Upon the hearing of this cause the argument was confined to a single question, and the opinion heretofore filed had reference only to that question.
The petition for re-hearing calls to our attention the fact that such opinion, technically construed, would warrant the conclusion that the statute of 1893 would constitute the law under which the deed in question should be executed by the treasurer. We, therefore, deem it necessary now to say that we did not intend so to hold. The sale was made when the law of 1891 was in force, and the right to the deed then fixed, except that the time in which the property could be redeemed had not fully expired. Under these circumstances the power of the legislature to provide that the right, which under the law would become fully vested by the lapse of time, should be taken away, unless something which constituted an additional burden upon the purchaser should be performed by him, may well be questioned. It is not, however, necessary that we should decide as to that as in our opinion the law of 1893, for other reasons, did not apply to the sale in question. Under such statute the right of the purchaser would be entirely destroyed unless within forty-one days after the passage of the act he took the additional step required. This was not a reasonable time. Hence, under well settled principles of statutory construction it must be held that such statute was not applicable to the sale in question.
Stiles, Anders and Scott, JJ., concur.